—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Murphy, J.), entered September 21, 2001, which granted the defendant’s motion to dismiss the action as time barred.
Ordered that the order is affirmed with costs.
The Supreme Court properly dismissed the action commenced May 8, 2001, as time barred. The plaintiffs were not entitled to invoke the six-month extension contained in CPLR 205 (a) (see Markoff v South Nassau Community Hosp., 61 NY2d 283; County of Rockland v Coakley, 235 AD2d 782; Matter of Winston v Freshwater Wetlands Appeals Bd., 224 AD2d 160). Florio, J.P., Smith, Friedmann and H. Miller, JJ., concur.